\OOO\]O\U'I)PUJNv-\

OO\IO\U'I»I>~£»[\J»-\O\OOQ\]O\U'I)'|>WN»-\O

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2118-CR-282-KID-VCF
Plaintiff, Amended Preljminary Order of Forfeiture
v.
FREDY HERNANDEZ~GOMEZ,

Defendant.

 

 

 

This Court finds Fredy Hernandez-Gomez pled guilty to Count One of a One-Count
Criminal Information charging him with receipt of child pornography in violation of 18
U.S.C. § 2252A(a)(2). Criminal Inforrnation, ECF No. 29; Plea Agreement, ECF No. 31;
Arraignment and Plea, ECF No. 32.

This Court finds Fredy Hernandez-Gomez agreed to the forfeiture of the property set
forth in the Plea Agreernent and the Forfeiture Allegation of the Criminal Inforrnation.
Criminal Inforrnation, ECF No. 29; Plea Agreernent, ECF No. 31; Arraignrnent and Plea,
ECF No. 32.

This Court linds, pursuant to Fed. R. Crim. P. 32.2(b)(l) and (Z), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreernent
and the Forfeiture Allegation of the Criminal Inforrnation and the offense to which
defendant Fredy Hernandez-Gornez pled guilty.

rI‘he following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, film, videotape, or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped or received in violation

of 18 U.S.C. § 2252A(a)(2) and (2) any property, real or personal, used or intended to be

 

\DOO\]O\U'I)PW[\J)-\

NNNNNNNNN)-l»-\r-\)-a)-\r-\)d)d)-\)-\
OO\`|O\UI»'I>~U[\Jl-IO\OOO\]O\U'|)-PLDNr-\O

 

 

used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property
traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1)
and 2253(a)(3): An LG Cricket cell phone, Model K540, bearing serial number
701CYWC450217 (property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Fredy Hernandez-Gomez in
the aforementioned property are forfeited and are vested in the United States of America
and shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT lS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
/ / /

 

\OOO\]O\lh)-Ple-\

NI\JNNNNNNN>-d)-\»-\>-\>-*)-\H)-\»-\r-a
OQ\]O\LhrLbJN»-\O\OOO\IO\UI»J>~L»N)-\O

 

 

right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought t

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Oflice at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not,be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property..

IT `IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED 556 fig .2019.

 

 

HoNoRABLE` KENT J.' DAwsoN
UNITED sTATEs DISTRICT JUDGE

 

\QOO\`|O\U'I»P~DJN)-\

l\.)d)[\.>[\.>I\>[\.>l\>l\)[\.J)-\>-\v-\)~)-\)-\)-a)--\)-\)---l
OCNO\UIA>~WN»-\O\QOO\]O\UIPUNHO

 

 

CERT]FICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2019,

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 

 

